Citation Nr: 0408100	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  03-27 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for anxiety disorder. 

2.  Entitlement to a disability evaluation in excess of 10 
percent for a scar as a residual of burns to the right lower 
leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 11945.  He served in the Pacific during World War II.  
The veteran was a gunner on a B 24 bomber and he flew on 38 
missions.        

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in February 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied his claims for increased 
ratings for anxiety disorder and a scar as a residual of a 
burn of the right lower leg.  

In March 2004, the veteran testified before the undersigned 
at a hearing at the Central Office.  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.

At the hearing, the veteran and his representative raised a 
claim for service connection for post-traumatic stress 
disorder.  The veteran also testified that he stopped working 
in 1965, in large part because of his service-connected 
psychiatric disability.  He added that this disability had 
prevented him from obtaining or retaining employment 
thereafter.  Where a veteran: (1) submits evidence of a 
medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, an 
informal claim is raised and VA must consider whether the 
veteran is entitled to a total rating for compensation 
purposes based on individual unemployability (TDIU).  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In 
this case the veteran has satisfied each of these 
requirements.  His inferred claim for a total rating based on 
individual unemployability, and the claim for service 
connection for PTSD, are referred to the RO for initial 
adjudication.

In March 2004, the veteran's motion for advancement on the 
docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2003) was granted.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the hearing, the veteran testified that his anxiety 
disorder had worsened since the VA examination in October 
2002.  The veteran also stated that he was having increased 
pain due to the residuals of the burns to the right leg.  The 
veteran indicated that he is having pain in the nerve endings 
of the right leg, which may be due to the burns that were 
incurred in service.  Because of the evidence of worsening 
since the last examination, new examinations are needed to 
determine the severity of the anxiety disorder and the 
residuals of the burns to the right leg.  Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  The Board finds that 
another examination of the service-connected residuals of the 
burns of the right keg is necessary in order to determine 
whether there veteran has residual disability due to the 
burns of the right leg in addition to the scars and to 
determine whether the scars of the right leg affect the 
function of the right leg.   

At the hearing, the veteran testified that he received 
current treatment for his anxiety disorder at the VA medical 
center in Salem, Virginia.  The claims folder contains 
treatment records from the VA medical center in Salem from 
April 2001 to November 2002.  The Board finds that the RO 
should make an attempt and obtain the VA treatment records 
dated from November 2002.  The Board is obligated to seek 
these records prior to adjudicating the appeal.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002).

Because the veteran has reported receipt of SSA disability 
benefits beginning in approximately 1965, VA has a statutory 
duty to acquire both the SSA decision and the supporting 
medical records pertinent to a claim.  Dixon v. Gober, 14 
Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 
181, 188 (1992). 

Accordingly, this case is remanded for the following action: 

1.  The RO should obtain all records of 
the veteran's treatment for an anxiety 
disorder at the VA Medical Center in 
Salem, Virginia, since November 2002.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of the service-connected anxiety 
disorder.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review.  The examiner should report all 
current psychiatric diagnoses.  The 
examiner should report the Global 
Assessment of Functioning score due to 
the anxiety disorder, if possible.  

The examiner should report whether the 
anxiety disorder causes occupational and 
social impairment, with deficiencies in 
most areas, such as work, family 
relations judgment, thinking, or mood, 
due to such symptoms as suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence) spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
inability to establish and maintain 
effective relationships.

The examiner should report whether the 
anxiety disorder causes total 
occupational and social impairment due to 
such symptoms as gross impairment in 
thought processes or communication, 
persistent delusions or hallucinations, 
grossly inappropriate behavior, 
persistent danger of hurting self or 
others, intermittent inability to perform 
activities of daily living, 
disorientation to time or place, or 
memory loss for names of close relatives, 
own occupation or own name.  

3.  The veteran should be afforded an 
examination to determine the severity of 
the residuals of the burns to the right 
leg.  The veteran's VA claims folder must 
be made available to the examiner for 
review in connection with the 
examination, and the examiner should 
acknowledge such review.  The examiner 
should specify whether the right leg pain 
is due to the residuals of the burns to 
the right leg.   

The examiner should report the area in 
square inches or centimeters, covered by 
scars due to the burns of the right leg, 
and whether the scars are associated with 
underlying soft tissue damage, cause 
limited motion, or cause limitation of 
function of the affected part.  

4.  Then the RO should readjudicate the 
issues of entitlement to increased 
ratings for anxiety disorder and a scar 
as a residual of the burns to the right 
leg.  If all the desired benefits are not 
granted, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


